Case 2:20-cv-00841-PA-AGR Document 2 Filed 01/27/20 Page 1 of 2 Page ID #:97




 1 Jodie W. Cheng (SBN 292330)
   jodie@jwc-legal.com
 2
   JWC LEGAL
 3 445 South Figueroa Street, 31st Floor
   Los Angeles, California 90071
 4
   (415) 293-8308
 5
   Counsel for Plaintiffs
 6 Candyman Kitchens Inc.;
 7 Can You Imagine That! Confections Inc.
 8                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    CANDYMAN KITCHENS INC.;                       CASE NO. 2:20-cv-841
      CAN YOU IMAGINE THAT!
12    CONFECTIONS INC.
13                                                  PLAINTIFFS’    CORPORATE
               Plaintiffs,                          DISCLOSURE STATEMENT AND
14                                                  NOTICE    OF   INTERESTED
15                                                  PARTIES
          v.
16
17    SWEETS INDEED, LLC; MARIE E.
      DANNETTELLE;       GREGORY
18
      NATHANSON
19
      Defendants.
20
21
22
23
24
25
26
27
28

                                                                                  Case No. 2:20-cv-841
                PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT & NOTICE OF INTERESTED PARTIES
Case 2:20-cv-00841-PA-AGR Document 2 Filed 01/27/20 Page 2 of 2 Page ID #:98




 1        Pursuant to FEDERAL RULE          OF   CIVIL PROCEDURE 7.1, the undersigned,
 2 counsel of record for Plaintiffs Candyman Kitchens Inc. and Can You Imagine
 3 That! Confections Inc., certifies that no publicly held corporation owns 10% or
 4 more of Candyman Kitchens Inc. or Can You Imagine That! Confections Inc.
 5 Plaintiff Can You Imagine That! Confections Inc. is a wholly owned subsidiary of
 6 Plaintiff Candyman Kitchens Inc.
 7        Pursuant to CIVIL LOCAL RULE 7.1-1, the undersigned certifies that the
 8 following listed party (or parties) may have a pecuniary interest in the outcome of
 9 this case. These representations are made to enable the Court to evaluate possible
10 disqualification or recusal.
11                1. Candyman Kitchens Inc.
12
13 DATED: January 27, 2020                   Respectfully Submitted,
14
15                                            By /s/ Jodie W. Cheng
16
                                                 JWC LEGAL
17                                               Jodie W. Cheng (SBN 292330)
                                                 jodie@jwc-legal.com
18                                               445 South Figueroa Street, 31st Floor
19                                               Los Angeles, California 90071
                                                 Telephone: (415) 293-8308
20
                                                 Counsel for Plaintiffs Candyman Kitchens
21                                               Inc. and Can You Imagine That!
22                                               Confections Inc.
23
24
25
26
27
28

                                                   1                              Case No. 2:20-cv-841
                PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT & NOTICE OF INTERESTED PARTIES
